Citation Nr: 0217941	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  99-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from 
November 1960 to October 1968, and also served in the 
Reserves.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In September 2001, the veteran appeared before the 
undersigned Member of the Board and gave testimony in 
support of his claim.  

In March 2002, the Board determined that new and material 
evidence had been received to reopen the veteran's claim 
of entitlement to service connection for a hearing loss 
disability.  The issue of entitlement to service 
connection for a hearing loss disability was then held in 
abeyance pending further development.  The requested 
development has been accomplished and the case is ready 
for further appellate review.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed 
to substantiate his claim, and the evidence in this claim 
has been obtained and fully developed for the equitable 
disposition of the claim.   

2.  The veteran's DD Form 214 shows that while on active 
duty, he served as a drill sergeant, and he has offered 
credible evidence of noise exposure during active service.

3.  Competent private and VA medical evidence links the 
veteran's current bilateral defective hearing with noise 
exposure during active service.  



CONCLUSION OF LAW

Bilateral defective hearing was incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of 
the Department of Veterans Affairs (VA) with respect to 
notice and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. § 5103A (West Supp. 2002); 
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information 
and lay and medical evidence of record in a case before 
the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).  

The Board has considered the effect of this new 
legislation as it pertains to the appellant's claim and 
finds that no further development is necessary as to this 
issue.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Specifically, the Board notes that the veteran has been 
informed via letters, of the evidence necessary to 
substantiate his claim.  Medical records have been 
secured, and the veteran has been examined in conjunction 
with the claim.  In addition, in June 2002 and in August 
2002, the Board contacted the veteran and notified him of 
the evidence needed to establish entitlement to the 
benefit sought, and what the Board would do, what had been 
done, as well as what evidence was needed from the veteran 
and what he could do to help with his claim.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to 
notify the veteran have been fulfilled, and there is no 
indication that there are additional documents that have 
not been obtained and would be pertinent to the present 
claim.  The appellant and his accredited representative 
have been accorded the opportunity to present evidence and 
argument in support of the claim.   

All reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim 
have been made.  No reasonable possibility exists that any 
other assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  In addition, in 
view of the favorable determination on this claim, no 
further development is required in order to comply with 
VA's duty to assist.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection 
may also be granted on a presumptive basis for certain 
chronic disabilities when manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2002).

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or 
diagnoses including the word "Chronic."  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact 
of chronicity in service is not adequately supported, then 
a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 
3.385, which provides:

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2002).

The veteran's DD Form 214 shows that he served for a 
period of time as a drill sergeant in the military.  The 
evidence includes the veteran's service medical records, 
which do not reveal any evidence of defective hearing.  
The record shows that he underwent several hearing tests 
during service from enlistment where his hearing was 15/15 
bilaterally on whispered voice tests.  These tests 
occurred in January 1960, in June 1960,and in November 
1960.  He also underwent audiometric examinations in 
August 1962, August 1965, and August 1968.  None of these 
examinations showed defective hearing by VA standards.  In 
December 1984, a private examiner noted that the veteran 
had chronic noise exposure in service and currently had a 
significant high frequency sensorineural hearing loss 
highly suggestive of chronic acoustic trauma.  It was 
stated that a complete audiometric evaluation was 
performed; however the specific results of any audiogram 
performed were not submitted.  The examiner also opined 
that with a reasonable degree of medical certainty, there 
is a direct causal relationship between noise exposure and 
the hearing loss evident in the veteran.  On VA 
examination in January 1985, a severe bilateral hearing 
loss was noted; no audiometric test results were provided 
and hearing loss was not among the diagnoses.  The 
earliest audiometric examination results of record 
indicating defective hearing was in November 1991 when on 
private audiometric examination, bilateral defective 
hearing was shown.  

In September 2001, the veteran appeared before the 
undersigned Member of the Board and gave testimony in 
support of his claim.  He stated that he served as a drill 
sergeant in the military, and that he noticed a loss of 
hearing during service.  He reported that as a drill 
sergeant, he had to be on the firing line for the troops 
to practice.  A complete transcript is of record.  

In January 2002, the RO received a statement from the 
veteran's wife in which she stated that the veteran had a 
hearing loss in service and that his hearing is still 
impaired.  

In August 2002, the veteran was examined by VA.  The 
examiner noted that the claims file had been made 
available for review.  The veteran gave a history of 
gradual onset of defective hearing, beginning in service, 
and that he had excessive military noise exposure.  On the 
authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
95
105
LEFT
45
25
45
100
100







Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 96 in the left ear.  
The diagnosis was, results reveal a hearing disability of 
mild precipitously sloping to profound high frequency 
sensory loss in the right ear and a moderate precipitously 
sloping to profound high frequency sensory loss in the 
left ear.  The examiner opined that due to the hearing 
configuration, constant bilateral tinnitus, reports of 
excessive military noise exposure and a documented 
temporary threshold shift while in the military, it is at 
least as likely as not that the military contributed to 
the veteran's hearing loss.  The examiner stated that she 
agreed with the private examiner (October 1984) that the 
hearing loss is related to noise exposure incurred while 
in service. 

The clinical evidence supports a finding that service 
connection for bilateral hearing loss is warranted.  The 
evidence includes a recent written examination report and 
opinion by a VA examiner relating the veteran's current 
hearing loss to service.  This VA audiologist opined that, 
based on current test results and with review of the 
claims file, it was at least as likely as not that 
appellant's hearing loss was related to in-service 
acoustic trauma.  A private examiner, who did not have the 
veteran's file and who did not provide specific test 
results, has also opined this in 1984.  The claims folder 
does not include any competent medical evidence 
conflicting with those opinions.  The Board finds that the 
medical opinions constitute probative, competent, expert 
medical evidence of record which the Board is legally 
prohibited from refuting with its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Appellant's argument is plausible, that he was exposed to 
significant acoustic trauma during service, particularly 
given his military occupational specialty, which included 
being a drill sergeant and thus having to be on the firing 
line often.  This is also supported by his credible 
hearing testimony on this.  It is uncontroverted that 
hearing loss may be caused by significant noise exposure.  
See Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  As 
the United States Court of Appeals for Veterans Claims 
(Court) stated in Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), "[d]etermination of credibility is a function for 
the BVA."  Accordingly, with resolution of reasonable 
doubt in the appellant's favor, service connection is 
granted for bilateral defective hearing.  


ORDER

Service connection for bilateral defective hearing is 
granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

